United States Court of Appeals
                     For the First Circuit


No. 17-1080

                   UNITED STATES OF AMERICA,

                           Appellee,

                               v.

                          LUIS LÓPEZ,

                     Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Richard G. Stearns, U.S. District Judge]


                             Before

                Torruella, Lipez, and Thompson,
                        Circuit Judges.


     James L. Sultan, with whom Kerry A. Haberlin and Rankin &
Sultan were on brief, for appellant.
     Mark T. Quinlivan, Assistant United States Attorney, with
whom William D. Weinreb, Acting United States Attorney, was on
brief, for appellee.


                          May 16, 2018
             THOMPSON, Circuit Judge.     We have before us a case of

déjà vu: an all too familiar argument that we have rejected in at

least three prior decisions.      Not to beat a dead horse, but today,

adhering to our precedent, we necessarily reject the argument once

more.

             Luis López pled guilty to being a felon in possession of

a firearm and possession with intent to distribute heroin.             The

Probation Office for the District of Massachusetts (the "Probation

Office") determined that López was subject to a mandatory minimum

sentence of fifteen years imprisonment under the Armed Career

Criminal Act ("ACCA") because he had previously been convicted of

at least three qualifying ACCA predicate offenses.              Before us,

López challenges the sufficiency of his prior convictions to serve

as ACCA predicates, alleging that direction from the Supreme Court

requires us to revisit existing First Circuit precedent.           We find

no intervening law that alters the validity of our prior decisions

concerning ACCA predicate offenses and thus affirm his sentence.

                    A. Getting Our Factual Bearings

             We won't dwell on the circumstances leading to López's

most recent arrest and convictions because they are undisputed.

López's    objections   focus   instead   on   five   prior   Massachusetts

convictions identified by the Probation Office that qualify as

"serious drug offense[s]" or "violent feloni[es]" as defined by

ACCA.     Our recitation of the facts therefore follows López's lead


                                  - 2 -
and only briefly addresses the circumstances leading to his most

recent convictions.     We then shift gears, focusing primarily on

the Probation Office's presentence report ("PSR") and the district

court's subsequent sentencing determination.

            1. López's Most Recent Criminal Convictions

           The   New   Bedford,    Massachusetts    police   department

executed a search warrant on López's girlfriend's residence on

December 31, 2014, following an investigation indicating that

López was selling heroin at the house.      Although López initially

denied the presence of anything illegal, he eventually told the

officers he was hiding heroin and a pistol.        Officers found three

individually packaged bags of heroin and several Percocet pills in

López's jeans pocket, in addition to four grams of heroin elsewhere

in the house.     Police also recovered a loaded Glock 9mm with

sixteen rounds of ammunition in the magazine.           The pistol was

traced by the Bureau of Alcohol, Tobacco, Firearms, and Explosives

and was determined to have been reported stolen in North Carolina

three months earlier.

           On March 17, 2016, a federal grand jury in the District

of Massachusetts returned an indictment charging López with being

a felon in possession of a firearm in violation of 18 U.S.C.

§ 922(g)(1) and possession with intent to distribute heroin in

violation of 21 U.S.C. § 841(a)(1).       López pled guilty to both

charges.


                                  - 3 -
                2. Presentence Report and Sentencing

          Following López's guilty plea, the Probation Office

prepared a PSR.      The PSR concluded that López was subject to a

sentencing     enhancement    under    18   U.S.C.     §   924(e),     known

colloquially    as   ACCA,   because   he   had   at   least   three   prior

convictions for "serious drug offense[s]" or "violent felon[ies]."

18 U.S.C. §§ 924(e)(2)(A), (B).        In fact, the PSR identified five

Massachusetts convictions that qualified as predicate offenses

under ACCA: (1) a 2007 conviction for distribution of a class B

drug prosecuted in the New Bedford District Court; (2) a May 2009

conviction for assault with a dangerous weapon ("ADW") prosecuted

in the New Bedford District Court; (3) an October 2009 conviction

for possession to distribute a class A drug prosecuted in the New

Bedford District Court; (4) a 2012 conviction for breaking and

entering in the nighttime for a felony prosecuted in the New

Bedford District Court; and (5) a 2013 conviction for unlawful

distribution of a class B substance (cocaine) prosecuted in the

Bristol Superior Court.

          Therefore, under ACCA, López was subject to a fifteen-

year (180-month) mandatory minimum sentence.            After scoring the

severity of López's offenses and his criminal history against the

U.S. Sentencing Guidelines, the PSR further recommended that the

district court impose a sentence between 188 and 235 months.




                                  - 4 -
            López, in a memorandum sent to the district court,

objected to the PSR for three reasons.          First, he challenged the

classification   of    his   two   New   Bedford     District   Court   drug

convictions as "serious drug offense[s]" as defined by ACCA. Next,

he argued that his ADW conviction did not qualify as an ACCA

"violent felony."      Finally, he objected to the classification of

his breaking and entering conviction as a qualifying offense

because he argued it was incorrectly classified as a "burglary" to

meet the ACCA definition of a violent felony.                The Probation

Office, in its own memorandum, rejected López's contentions and

reaffirmed its position that all five of López's convictions had

been properly identified as qualifying ACCA predicate offenses.

            At the sentencing hearing convened on January 11, 2017,

the district court accepted that at least three of the offenses

outlined in the PSR qualified as ACCA predicates and noted that it

interpreted López's objections to the PSR "more by the way of

preserving the issues with respect to how we apply the mandatory

minimum sentence" and that there "[is] not much I can do about it

at this point."1       The district court sentenced López to ACCA's

mandatory    minimum    sentence   of      fifteen   years   (180   months)




     1 The district court declined to decide whether López's
breaking and entering conviction was properly classified as an
ACCA predicate, reasoning that such a determination was
unnecessary in light of López's other ACCA predicates.


                                   - 5 -
imprisonment.     In handing down this sentence, the district court

judge stated:

     Well, without offering an opinion as to what a sentence
     might be if it were not for the constraints of the
     mandatory minimum sentence, as Mr. Sultan’s [counsel for
     López] memo candidly recognizes, I have no choice in
     this matter, until and unless the First Circuit or the
     Supreme Court changes the applicable law, but to impose
     the mandatory minimum sentence. . . . I think, as you
     understand, the Court's hands are tied in this matter.

     The facts recounted, we move on to the main act.

                                  B. Analysis

            On appeal (like at the district court), López challenges

whether his 2007 and 2009 drug convictions qualify as "serious

drug offense[s]" under ACCA.          He next reasserts his contention

that his 2009 ADW conviction does not qualify as an ACCA "violent

felony."    Finally, López tells us his 2012 breaking and entering

conviction was also insufficient to serve as an ACCA predicate.2

But this appeal can start and stop at López's "serious drug

offense" challenge.        Indeed, for reasons we will explain in a

moment,    we   conclude   that    both   López's   2007   and   2009   drug

convictions are qualifying predicates.          Importantly, López has a

third, independent drug conviction (from 2013) whose sufficiency

he has never contested to serve as a predicate offense (either at



     2 We note, though, that the Government did not rely on this
breaking and entering conviction either in the district court or
on appeal to argue that López has at least three qualifying
convictions.


                                     - 6 -
the lower court or before us now).              That uncontested conviction

coupled with his 2007 and 2009 convictions means it's "one, two,

three strikes you're out" for López.                We thus do not ultimately

reach López's challenges to his ADW conviction or his breaking and

entering conviction.

                1. ACCA and Sentencing in Massachusetts

            First, some context.        ACCA prescribes stiffer sentences

for repeat offenders when they are convicted of enumerated crimes.

See 18 U.S.C. § 924.         If a defendant is convicted of an eligible

crime,     including   any     conviction      of    a   crime    punishable   by

imprisonment for a term exceeding one year, and "has three previous

convictions . . . for a violent felony or a serious drug offense,

or both," that defendant faces a mandatory minimum sentence of

fifteen years and other potential sentence enhancements.                  See 18

U.S.C. § 924(e)(1).     ACCA defines a "serious drug offense" in part

as   "an    offense    under    State    law,       involving     manufacturing,

distributing,     or   possessing       with    intent    to     manufacture   or

distribute, a controlled substance . . . for which a maximum term

of imprisonment of ten years or more is prescribed by law."                    18

U.S.C. § 924(e)(2)(A)(ii) (emphasis added).3


     3 For the interested reader, we note that ACCA defines a
"violent felony" as "any crime punishable by imprisonment for a
term exceeding one year . . . that has as an element the use,
attempted use, or threatened use of physical force against the
person of another."   18 U.S.C. § 924(e)(2)(B)(i).   And that a



                                    - 7 -
              Sentencing courts apply a "categorical approach" in

determining     whether    a   defendant's   prior   conviction   meets   the

criteria for an ACCA predicate offense. Descamps v. United States,

570 U.S. 254, 261 (2013) (citing Taylor v. United States, 495 U.S.
575, 600 (1990)).      Under this approach, courts generally look only

to whether a defendant was previously convicted and the elements

that comprise the relevant statute of conviction in determining

whether a prior offense may serve as a predicate offense under

ACCA.   Id.    Courts may not look to the particular facts underlying

a defendant's prior conviction in this analysis.              Id.    If the

relevant statute of conviction has the same or narrower elements

than a serious drug offense, the offense may serve as an ACCA

predicate.      Id.    Likewise, a prior conviction may serve as a

qualifying ACCA predicate if it includes the same or narrower

elements than a "generic" ACCA crime such as burglary.               See 18

U.S.C. § 924(e)(2)(B)(ii); Descamps, 570 U.S. at 261.

              As noted above, López contends that his 2007 and 2009

drug    distribution      convictions   were   improperly   classified     as

serious drug offenses as defined by ACCA.               For each of these

convictions, López faced "punish[ment] by imprisonment in the


violent felony under ACCA explicitly includes convictions for
"burglary, arson, or extortion."    Id. § 924(e)(2)(B)(ii).   But
because we do not reach López's challenges to his two convictions
of violent crimes (ADW and breaking and entering), we need not
address this aspect of ACCA in the body of the opinion.



                                    - 8 -
state prison for not more than ten years or in a jail or house of

correction          for     not    more     than     two   and    one-half          years."4

M.G.L. ch. 94C,           §§      32(a),     32A(a).       López        challenges        the

sufficiency of these offenses to serve as ACCA predicates because

of the Commonwealth's decision to prosecute him in a Massachusetts

district court as opposed to a superior court.                         The Commonwealth

of Massachusetts grants district and superior courts concurrent

jurisdiction         over    certain       crimes,    including       the    drug     related

offenses       for    which       López    was     convicted     in    2007     and    2009.

M.G.L. ch. 218, § 26.               Despite concurrent jurisdiction in cases

like       these,    Massachusetts         district    courts     lack       authority     to

sentence a defendant to a state prison.                     M.G.L. ch. 218, § 27.

Rather, district courts in Massachusetts may only sentence a

defendant to a jail or house of correction for a term of up to two

and one-half years.            M.G.L. ch. 279, § 23.           Therefore, the maximum

sentence that may be imposed by a Massachusetts district court for

a conviction under M.G.L. ch. 94C, §§ 32(a) or 32A(a) is two and

one-half years in a jail or house of correction.                            See M.G.L. ch.

279, § 23.           In contrast, a conviction for either of the same




       4
       López was convicted in 2007 under M.G.L. ch. 94C, § 32A(a)
and in 2009 under § 32(a).        Whereas § 32(a) concerns the
distribution of Class A substances under the Controlled Substances
Act ("CSA") and § 32A(a)concerns Class B substances, the two
statutes impose an identical punishment. See M.G.L. ch. 94C, §§
32(a), 32A(a).


                                            - 9 -
crimes, when prosecuted in a Massachusetts superior court, may

yield a sentence of up to ten years.

             Despite the fact that the statutes proscribing López's

crimes impose a possible punishment of up to ten years, López

alleges    that,    realistically        speaking,     the    maximum     possible

sentence he could have received in either case was a mere two and

one-half years because of the statutory restrictions placed on

Massachusetts      district     courts     (like     the    one   where   he   was

prosecuted) when it comes to sentencing.                   As such, he tells us

these two convictions cannot serve as ACCA predicate offenses.

             Having laid out the legal context regarding ACCA and the

dual-track    nature   of     sentencing    in     Massachusetts    for   certain

crimes, we address López's challenges to the applicability of the

statute to his prior convictions and find them unavailing.                     But

first, we briefly pause to determine the correct standard of

review.

                            2. Standard of Review

             In general, we review de novo a preserved challenge to

the sufficiency of a prior offense to serve as a predicate under

ACCA.     United States v. Hudson, 823 F.3d 11, 14 (1st Cir. 2016).

Plain error review is, on the other hand, appropriate where a

defendant fails to preserve an objection to an alleged sentencing

error.     United States v. Rivera-Clemente, 813 F.3d 43, 50 (1st

Cir. 2016).


                                    - 10 -
          López's objection to the classification of his 2007 and

2009 convictions as "serious drug offense[s]" is premised on his

contention that we should revisit existing First Circuit precedent

in light of two Supreme Court cases, Moncrieffe v. Holder, 569
U.S. 184 (2013), and Carachuri-Rosendo v. Holder, 560 U.S. 563

(2010). The Government tells us we need not reach López's argument

here because he failed to adequately preserve this claim at the

federal district court level. In particular, the Government argues

we should deem López's "serious drug offense" claims waived because

López did not specifically cite either Moncrieffe or Carachuri-

Rosendo to the sentencing court in making his objection.    As the

Government tells it, this objection is subject at most to plain

error review.   We don't agree.

          The Government sets the bar too high for a defendant

attempting to preserve an objection for appeal.   While it is true

a defendant must object with specificity to an alleged sentencing

error to trigger preservation of that claim on appeal, see United

States v. Matos-de-Jesús, 856 F.3d 174, 177 (1st Cir. 2017); United

States v. Gilman, 478 F.3d 440, 447 (1st Cir. 2007), we have no

trouble concluding López did enough here.5   Notably, López sent a

memorandum to the district court including a subsection dedicated



     5López raised his objection both in a "sentencing memorandum"
shared with the court in response to the PSR, and at the time of
sentencing.


                              - 11 -
to   "State   Court   Drug   Convictions    (PSR,    ¶¶   44,    50)."     López

specifically argued in this memorandum that his 2007 and 2009 drug

convictions did not qualify as predicate ACCA convictions because

these offenses were prosecuted in a Massachusetts district court

where the maximum term of incarceration he faced was two and one-

half years, not ten years or more as required by ACCA.                   López's

memorandum    further    acknowledged      that     his   position       was   at

loggerheads with existing circuit precedent, but maintained that

this court's decision in Hudson that convictions under M.G.L. ch.

94C, § 32A(a) qualify as "serious drug offense[s]" was wrongly

decided. 823 F.3d at 15.         Claiming that López was required to

address   specific    cases,    including    Moncrieffe         and   Carachuri-

Rosendo, at the court below to support his contention that First

Circuit precedent should be revisited asks too much. Indeed, this

requirement would have little practical basis given that the

district court was in no position to offer any redress to López's

claim of alleged error in this case.        See Eulitt ex rel. Eulitt v.

Maine, Dep't of Educ., 386 F.3d 344, 349 (1st Cir. 2004) (finding

that a district court is "hard put" to ignore binding circuit

precedent until court of appeals overturns that precedent). Having

found López's objection preserved, we move on to our final act and

review his claim de novo.




                                  - 12 -
                    3. Law of the Circuit Doctrine

             López's argument that his district court convictions

cannot serve as ACCA predicates is not new to us.           Indeed, we have

addressed, and rejected, nearly identical arguments on three prior

occasions.    See Hudson, 823 F.3d at 15 (affirming ACCA sentencing

enhancement    where   conviction    under   M.G.L.   ch.   94C,   §   32A(a)

prosecuted in a Massachusetts district court served as a predicate

offense); United States v. Weekes, 611 F.3d 68, 72 (1st Cir. 2010)

(same); United States v. Moore, 286 F.3d 47, 49 (1st Cir. 2002)

(same).   Attempting to escape the same fate, López tells us that

Hudson, Weekes, and Moore should be revisited in light of what he

says is "intervening" Supreme Court precedent, Moncrieffe and

Carachuri-Rosendo.6       In Carachuri-Rosendo, the Supreme Court held

that the Government could not reclassify a defendant's prior

conviction to meet the definition of an "aggravated felony" under

the   Immigration   and    Nationality    Act   ("INA")   when   the   actual

circumstances under which that defendant was prosecuted could have

never led to such a conviction.7 560 U.S. at 582.   In Moncrieffe,


      6Calling these cases "intervening" case law is not correct
for reasons we will discuss in our analysis. Suffice it to say,
the First Circuit precedent López suggests we should revisit in
light of Carachuri-Rosendo and Moncrieffe largely postdates both
decisions.
      7In Carachuri-Rosendo, our judicial superiors rejected the
claim that a defendant's simple possession conviction under Texas
state law could later be classified as an "aggravated felony"
within the meaning of the INA.    See 560 U.S. at 582.    The INA



                                    - 13 -
the   Court   dealt   with   facts    similar   to   Carachuri-Rosendo   and

reaffirmed that "[t]he outcome in a hypothetical prosecution is

not the relevant inquiry" in determining whether a defendant's

prior conviction qualifies as an aggravated felony under the INA.8



authorizes a lawful permanent resident to apply for discretionary
relief from removal if he has "not been convicted of any aggravated
felony." See id. at 567. The petitioner, Carachuri-Rosendo, was
a lawful permanent resident who sought such discretionary relief
from a removal order on the basis that he had not been convicted
of an aggravated felony within the meaning of the INA. Id. at
566.    The Government argued that Carachuri-Rosendo had been
convicted of an aggravated felony because he was previously
convicted of two Texas state law offenses that could have
hypothetically resulted in a federal felony conviction were these
offenses prosecuted under different circumstances in federal
court.    Id. at 570.      The Court rejected the Government's
"hypothetical approach" to classifying a prior conviction as an
aggravated felony because it relied on facts that did not serve as
the basis for the state conviction and punishment. Id. at 580.
      8In Moncrieffe, the Government attempted to demonstrate that
petitioner, Moncrieffe, was ineligible for discretionary relief
from removal by arguing that he had been convicted of an aggravated
felony. See 569 U.S. at 188-89. Moncrieffe had been convicted of
a Georgia offense that criminalized possession with intent to
distribute marijuana. Id. Under the CSA, possession with intent
to distribute marijuana can be either a felony or a misdemeanor
depending on the circumstances of the offense.      Id. at 193-94.
Specifically, a defendant found to be "distributing a small amount
of marihuana [sic] for no remuneration" is treated as a
misdemeanant as opposed to a felon. Id. at 193 (citing 21 U.S.C.
§ 841(b)(1)(E)(4)).    An aggravated felony under the INA only
encompasses offenses that "proscrib[e] conduct punishable as a
felony under [the CSA]." Id. at 188 (quoting Lopez v. Gonzalez,
549 U.S. 47, 60 (2006)). The Court in Moncrieffe found that it
was unclear from Moncrieffe's record of conviction whether he had
been convicted for possession with intent to distribute an amount
of marijuana greater than "a small amount . . . for no
remuneration."   See id. at 206. The Court therefore held that
Moncrieffe's prior conviction for selling marijuana could not be
classified as an aggravated felony where the record was ambiguous



                                     - 14 -
Moncrieffe, 569 U.S. at 197; see Carachuri-Rosendo, 560 U.S. at

566.   López analogizes the Government's approach to classifying a

prior conviction as an aggravated felony in Carachuri-Rosendo and

Moncrieffe, rejected by the Court in those cases, to the district

court's determination here that his 2007 and 2009 drug convictions

carried a maximum penalty of ten years.            López argues that his

convictions could only carry a maximum penalty of ten years were

he to have been prosecuted in a Massachusetts superior court, a

factually different scenario to his case where both convictions

were prosecuted in the New Bedford District Court.              In light of

Moncrieffe     and   Carachuri-Rosendo,    López     suggests    that     the

dispositive     question   in   determining   whether    a   prior      state

conviction qualifies as a "serious drug offense" within the meaning

of ACCA is the maximum sentence a defendant could have actually

received under the charging circumstances, not the hypothetical

maximum sentence were the case to have been prosecuted differently.

             López is wrong. In fact, as mentioned earlier, his ask

directly conflicts with our previous decisions in Hudson, Weekes,

and Moore.     See Hudson, 823 F.3d at 15; Weekes, 611 F.3d at 72;

Moore, 286 F.3d at 49.     And unfortunately for him, the pesky "law

of the circuit doctrine" dooms his argument that these cases

require our renewed attention.       United States v. Rodríguez, 527


as to whether the conviction was punishable as a misdemeanor or a
felony under the CSA. See id.


                                  - 15 -
F.3d 221, 224 (1st Cir. 2008).        This doctrine requires us to follow

prior panel decisions closely on point.                Id.    It is "neither a

straightjacket nor an immutable rule," though.                       Id. (quoting

Carpenters Local Union No. 26 v. U.S. Fid. & Guar. Co., 215 F.3d
136, 142 (1st Cir. 2000)).           Indeed, there are two exceptions to

the law of the circuit doctrine in which a departure from circuit

precedent     is   warranted:   1)    "where     the    previous      holding   is

contradicted by controlling authority, subsequently announced,"

United States v. Pires, 642 F.3d 1, 9 (1st Cir. 2011) (quoting

Rodríguez, 527 F.3d at 225); and 2) when "authority that postdates

the    original    decision,    although        not    directly      controlling,

nevertheless offers a sound reason for believing that the former

panel, in light of fresh developments, would change its collective

mind."      Id. (quoting Williams v. Ashland Eng'g Co., 45 F.3d 588,

592 (1st Cir. 1995)).

             López does not meet either exception, however.                     His

reliance on Moncrieffe and Carachuri-Rosendo is misguided for two

reasons.     First, Moncrieffe and Carachuri-Rosendo fail to meet the

timing requirement imposed in both exceptions to the rule of the

circuit doctrine.     See Pires, 642 F.3d at 9-10.            Carachuri-Rosendo

was neither "subsequently announced" nor does it "postdate[]" our

decisions in Weekes or Hudson.         See Carachuri-Rosendo, 560 U.S. at

582; Hudson, 823 F.3d at 15; Pires, 642 F.3d at 9; Weekes, 611
F.3d   at    72.   Likewise,    we    decided    Hudson      three   years   after


                                     - 16 -
Moncrieffe.    See Moncrieffe, 133 S. Ct. at 1687; Hudson, 823 F.3d

at 15.   We therefore aren't fooled by López's characterization of

Moncrieffe and Carachuri-Rosendo as intervening authority; that

designation is simply incorrect.

            Second, even without considering the timing of these

cases, neither Moncrieffe nor Carachuri-Rosendo controls over our

prior ACCA decisions, nor do they "offer[] a sound reason for

believing that the former panel" that rendered judgment in those

cases "would change its collective mind."       Pires, 642 F.3d at 9

(quoting Williams, 45 F.3d at 592).     In fact, we already rejected

the   interpretation   of   Carachuri-Rosendo    (and   by   extension

Moncrieffe) that López attempts to employ here in United States v.

Rodriguez, No. 11-1431 (1st Cir. July 16, 2012), an unpublished

judgment.     In that case, the defendant argued that Carachuri-

Rosendo demanded we revisit Moore and Weekes. See Rodriguez,

judgment at 2.   We disagreed, however, explaining that we saw "no

reason to believe that the Moore and Weekes panels would change

their minds in light of Carachuri-Rosendo."      Rodriguez, judgment

at 2.    Similarly, both parties in Hudson addressed Carachuri-

Rosendo in their briefing to the court.    See Brief of Appellee at

29-32, United States v. Hudson, No. 14-2124 (1st Cir. August 18,

2015); Brief of Appellant at 27, United States v. Hudson, No. 14-

2124 (1st Cir. June 9, 2015). The defendant in Hudson specifically

relied on Carachuri-Rosendo to argue that this court's decision in


                               - 17 -
Moore was wrongly decided.        We nevertheless held in Hudson that

the defendant "offer[ed] no new or previously unaddressed reason

to deviate from our prior holdings on the issue." 823 F.3d at 15.

In other words, we necessarily concluded that Carachuri-Rosendo

did not undermine the validity of Moore.

            We apply the same reasoning of Hudson and Rodriguez to

López's case.    Unlike in Moncrieffe or Carachuri-Rosendo, there is

no dispute in the present case that López was charged with a

statute   that   prescribed   a   maximum   punishment   of   ten   years

imprisonment.9    M.G.L. ch. 94C, §§ 32(a), 32A(a); see Moncrieffe,
569 U.S. at 195-96; Carachuri-Rosendo, 560 U.S. at 582.              The

statutes under which López was convicted thus "fit[] comfortably

within the ambit of 'serious drug offense' as that term is defined

in" ACCA.   Moore, 286 F.3d at 49.

            Finally, López resorts to a last ditch effort to change

our minds and sway us from existing circuit precedent by pointing



     9 The Court in Carachuri-Rosendo found that the defendant's
record of conviction contained no finding that he was charged with
an offense that met the statutory definition of an aggravated
felony under the INA. 560 U.S. at 576. The Court held that an
immigration court "cannot, ex post, enhance the state offense of
record just because facts known to it would have authorized a
greater penalty." Id. Similarly, the Court in Moncrieffe found
that the relevant conviction in that case "did not 'necessarily'
involve facts that correspond to an offense punishable as a felony
under the CSA." 569 U.S. at 194-95. The facts and statutes at
issue in Moncrieffe and Carachuri-Rosendo render López's
comparison to the present case inapposite. See Moncrieffe, 569
U.S. at 195-96; Carachuri-Rosendo, 560 U.S. at 576.


                                  - 18 -
us to decisions of the Fourth, Eighth, and Tenth Circuits that

allegedly   demonstrate   a   rejection   of   the   type    of    sentencing

enhancement applied in his case.     See United States v. Brooks, 751
F.3d 1204 (10th Cir. 2014); United States v. Simmons, 649 F.3d 237

(4th Cir. 2011) (en banc); United States v. Haltiwanger, 637 F.3d
881 (8th Cir. 2011).      Like most Hail Mary passes, López's falls

short.    Not only are sister circuit decisions not binding on this

court, but none of the decisions cited by López outside of the

First Circuit postdate Hudson.      Moreover, we find the decisions

that López cites incomparable to the present case.                See Brooks,
751 F.3d at 1210-11; Simmons, 649 F.3d at 249-50; Haltiwanger, 637
F.3d at 884.   Indeed, each out-of-circuit case cited concerns the

improper alteration of a defendant's record of conviction for the

purposes of applying recidivist enhancements.10             See Brooks, 751


     10 In Simmons, for example, the Fourth Circuit reheard a
challenge to a petitioner's sentence enhancement under the CSA en
banc in light of the Supreme Court's decision in Carachuri-Rosendo.
Simmons, 649 F.3d at 249-50.     The contested enhancement, which
doubled petitioner Simmons's sentence for marijuana distribution,
was triggered because of a prior conviction for possession of
marijuana under North Carolina state law. Id. at 239. The CSA
allowed enhancement of sentence in this case if Simmons had "a
prior conviction for a felony drug offense." Id. (citing 21 U.S.C.
§ 841(b)(1)(B)(vii)). Simmons's prior marijuana possession could
have only resulted in imprisonment for more than a year, and could
have therefore only qualified as a felony drug offense, if the
state satisfied two conditions. Id. at 241. In Simmons's case,
the prosecution failed to meet either of these conditions. Id.
The court concluded that Simmons's prior state law conviction could
not later be relied upon as a predicate offense where the state
never satisfied the conditions necessary to convict Simmons of a



                                 - 19 -
F.3d at 1210-11; Simmons, 649 F.3d at 249-50; Haltiwanger, 637
F.3d at 884.     Like Carachuri-Rosendo, the three cases cited have

no bearing on this case where there is no dispute that López was

convicted of a statute that prescribes a maximum sentence that

fits within the requirements of an ACCA predicate offense.       See

Carachuri-Rosendo 560 U.S. at 582; Brooks, 751 F.3d at 1210-11;

Simmons, 649 F.3d at 249-50; Haltiwanger, 637 F.3d at 884.      This

is true even if prosecutorial discretion afforded López a better

sentencing outcome in the state courts of the Commonwealth.       In

sum, then, we conclude that both of López's drug convictions in

Massachusetts district court may serve as predicate offenses under

ACCA.

          As we previewed earlier, our determination that the

district court did not err in relying on López's 2007 and 2009

drug convictions in applying the ACCA sentencing enhancement is

enough to end our analysis.       This, again, is because López does

not dispute the sufficiency of one of the five offenses listed in

the PSR to serve as a predicate offense under ACCA -- a 2013

conviction     for   unlawful   distribution   of   cocaine.   López,



felony drug offense at the time of his conviction. Id. at 244-
45.   The other out-of-circuit cases cited by López similarly
involve attempts to impose sentencing enhancements where the prior
offenses relied upon to trigger those enhancements were
unsupported by facts necessary to impose the punishments mandated
for predicate offenses. See Brooks, 751 F.3d at 1210-11; Simmons,
649 F.3d at 249-50; Haltiwanger, 637 F.3d at 884.


                                 - 20 -
therefore, has at least three prior convictions for a serious drug

offense under ACCA and was properly subjected to the fifteen-year

mandatory    minimum   sentence   under    the   statute.   18    U.S.C.

§ 924(e)(1).    We won't rule on issues we don't have to.        We thus

do not reach López's claims regarding the classification of his

ADW conviction or his breaking and entering conviction as "violent

felon[ies]" under ACCA since doing so would in no way change the

ultimate outcome here.

                            C. Conclusion

            Our job here done, we affirm.




                                  - 21 -